Citation Nr: 0212780	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.

3.  Entitlement to service connection for a tumor, cysts, and 
multiple osteoma due to Agent Orange exposure.

4.  Entitlement to service connection for recurrent 
meningitis due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this matter to the 
RO in November 1999 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A seizure disorder has not been shown to be causally 
related to service, including Agent Orange in Vietnam.

3.  Peripheral neuropathy has not been shown to be causally 
related to service, including Agent Orange exposure in 
Vietnam, and there is no evidence of peripheral neuropathy 
within one year following service.

4.  A tumor, cysts, and multiple osteoma have not been shown 
to be causally related to service, including Agent Orange 
exposure in Vietnam. 

5.  Recurrent meningitis has not been shown to be causally 
related to service, including Agent Orange exposure in 
Vietnam.

CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated as a 
result of any incident of service, including exposure to 
Agent Orange in Vietnam, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Peripheral neuropathy was not incurred or aggravated as a 
result of any incident of service, including exposure to 
Agent Orange in Vietnam, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

3.  A tumor, cysts, and multiple osteoma were not incurred in 
or aggravated as a result of any incident of service, 
including exposure to Agent Orange in Vietnam, nor may they 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

4.  Recurrent meningitis was not incurred in or aggravated as 
a result of any incident of service, including exposure to 
Agent Orange in Vietnam, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claims and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In rating 
decisions issued in July and November 1997, the veteran was 
informed of the basis for the denial of his claims and of the 
evidence necessary to substantiate those claims.  In a 
Statement of the Case issued in April 1998 and Supplemental 
Statements of the Case issued in April 1998, October 1998, 
August 2000, and June 2002, the RO notified the veteran of 
all regulations pertinent to his claims, informed him of the 
reasons for the denial, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.

The veteran was further informed of the evidence necessary to 
support his claims in various development letters, including 
those issued in May 1997 and May 2001.  The May 2001 letter 
from the RO informed the veteran of the provisions of the 
VCAA and specifically told the veteran which evidence the RO 
would obtain, and which evidence he must obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute.  These documents clearly notified the veteran of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  As a 
preliminary matter, the Board observes that the veteran 
informed the RO that he had received medical treatment for 
his seizures in March 1971 at the John Cochran VA Medical 
Center.  The RO made numerous attempts to obtain these 
records and the Board remanded this case for the purpose of 
obtaining the records.  However, in October 2000, the RO 
received a definitive answer from the Medical Record Service 
Team that the records had been retired and could not be 
located.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

The Board further observes that private medical records from 
the same time period are of record and clearly document the 
onset of the veteran's seizure disorder.  The RO also 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining numerous private medical reports as well as 
ongoing VA treatment records.  The RO also considered the 
service medical records and statements submitted by the 
veteran.  

The Board recognizes that the VCAA requires that a medical 
examination or opinion be obtained if the record (1) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability and; (2) indicates that the 
disability or symptoms may be associated with active service; 
but (3) does not contain sufficient medical evidence to 
evaluate the claim.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

In the present case, the record contains no indication that 
the veteran's current disabilities may be associated with 
active service.  Notably, the record, as shown by the 
numerous private and VA medical reports, contains sufficient 
medical evidence to evaluate the veteran's claims.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran contends that he incurred several disabilities 
due to Agent Orange exposure in Vietnam.  He states that 
these disabilities did not manifest until after his discharge 
from active service.  The service personnel records show that 
the veteran served on the USS Monticello and that the ship 
was deployed off the shore of South Vietnam.  The service 
medical records contain no relevant complaints, findings, or 
diagnoses.

Records from St. Joseph Hospital show that the veteran was 
admitted in February 1971 with a grand mal seizure.  He 
reported that it was his first seizure and that he had been 
well until that day.  The veteran had a history of skull 
fracture and unconsciousness at the age of 5 and a motorcycle 
accident two years earlier.  The veteran was readmitted in 
May 1971, and January and October 1980 for seizures.  

In February 1981, the veteran was hospitalized with 
pneumococcal meningitis and convulsive disorder.  The 
following month, he underwent septal reconstruction.  He 
reported that he first had a seizure about 10 years earlier.  
In June 1981, the veteran had surgery due to a diagnosis of 
osteoplastic flap and dehiscence of the frontal sinus.  The 
veteran was again hospitalized in November 1981 and November 
1982 for seizure disorder and meningitis.

Records from Lincoln County Memorial Hospital in May 1995 
show that the veteran was diagnosed with seizure disorder and 
possible meningitis.  The veteran was transferred to St. 
Luke's Hospital for further evaluation.  At St. Luke's 
Hospital, the veteran was diagnosed with seizure disorder and 
recurrent meningitis secondary to cerebrospinal fluid leak.  
As a result, in June 1995, the veteran underwent a right 
frontal osteoplastic craniotomy to repair the fluid leak.  It 
was noted that he had recurrent meningitis due to a frontal 
sinus defect.  The veteran was readmitted to Lincoln Hospital 
and transferred to St. Luke's Hospital in January 1996 due to 
exacerbation of seizures.  

A September 1995 letter from Gary W. Rucker, D.O., stated 
that the veteran had a seizure disorder since 1971.  He was 
placed on medication and had no significant seizures since 
1980.  The veteran also had recurrent meningitis related to 
sinus problems.  An October 1995 letter from Dr. Rucker 
stated that he had known the veteran since December 1994.  
The veteran had a long history of seizure disorder and 
meningitis.  Dr. Rucker opined that the veteran was now 
totally disabled due to a bout of meningitis in June 1995 
that required a craniotomy to repair a defect between the 
brain and sinus.  

VA treatment records from November 1996 through May 2002 show 
that the veteran was followed for seizure disorder, status 
post craniotomy, and history of meningitis.  During an Agent 
Orange registry examination, the veteran reported that he 
spent three years off the coast of Vietnam and that he spent 
time on land in Da Nang.  He believed that he may have been 
exposed to Agent Orange at that time.  During the course of 
treatment, the veteran's seizures were diagnosed as epilepsy, 
most likely secondary to head trauma

Service connection may be granted on a presumptive basis for 
residuals of exposure to Agent Orange for veterans who, 
during active service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2001).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2001).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Based upon the above medical evidence, the Board finds that a 
grant of presumptive service connection is not warranted 
because the veteran is not diagnosed with one of the 
enumerated diseases.  As to peripheral neuropathy, the Board 
notes that a VA treatment record in 1998 noted a mild 
peripheral neuropathy.  Therefore, the Board will concede 
that the veteran currently has peripheral neuropathy.  
However, this disorder was not shown in service or within one 
year thereafter.  See 38 C.F.R. §§ 3.307, 3.309.  The VA has 
determined, based on scientific studies performed by the 
National Academy of Sciences, that chronic peripheral nervous 
system disorders, aside from acute and subacute peripheral 
neuropathy, are not among the disorders which are causally 
related to exposure to Agent Orange.  See 64 Fed. Reg. 59232, 
59238 (Nov. 2, 1999).  As such, the presumptive service 
connection provisions are not for application in this case.

Therefore, the only remaining issue is whether the veteran's 
claimed disabilities may be related directly to his period of 
active service, including exposure to Agent Orange in 
Vietnam.  Service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

During the pendency of this appeal, the law has been revised 
to provide for a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era.  
See Public Law 107-103, 115 Stat. 976 (2001).  Consequently, 
it is conceded that the veteran had Agent Orange exposure.  
However, medical evidence of a relationship between the 
current disabilities and the in-service Agent Orange exposure 
is still necessary for an award of service connection.  

In the present case, the record is devoid of any medical 
evidence that links the veteran's current disabilities to 
active service or to Agent Orange exposure.  On the contrary, 
treatment records reflect that the veteran's seizures are 
most likely due to childhood head trauma, and that the 
meningitis was due to a sinus disorder.  Likewise, the record 
contains no medical evidence relating tumor, cysts, and 
multiple osteoma, or peripheral neuropathy to Agent Orange 
exposure or other incident of active service.  Accordingly, 
the benefits sought on appeal are denied. 


ORDER

Service connection for a seizure disorder is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a tumor, cysts, and multiple osteoma 
is denied.

Service connection for recurrent meningitis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

